DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/02/19 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2021/0021643 to Nakagoe et al.

a. 	As per claim 1, Nakagoe et al teaches a method, comprising: receiving, by an application programming interface (API) gateway (See paragraph [0045]), a client API request to access an application comprising a distributed microservices architecture (See paragraph [0045], The API gateway 202 is a building block to work as a gateway for API access.  The API gateway 202 could work to dispatch the API requests to other microservices);  5initiating, by the API gateway, a whitelisting validation operation determine if the client API request is permitted, wherein the whitelisting validation operation comprises comparing an API endpoint of the client API request to a whitelist of permitted API endpoints of registered microservices of the application to determine whether the API endpoint of the client API request comprises a permitted API endpoint in the whitelist (See paragraph [0060-0061], The authorization configurations series creator 303 creates the authorization configurations plan from the use case based authorization 
configurations 108); and  10routing, by the API gateway, the client API request to a target microservice of the application, in response to the whitelisting validation operation determining that the client API request is permitted (See paragraph [0045]).  

b. 	As per claim 2, Nakagoe et al teaches the claimed invention as described above.  Furthermore, Nakagoe et al teaches wherein initiating the whitelisting validation operation 15comprises sending, by the API gateway, the client API request to a centralized whitelisting validation service (See paragraph 0060-0061 and 071]).  

c. 	 As per claim 10, An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to implement a method comprising: receiving, by an application programming interface (API) gateway, a client API request to 25access an application comprising a distributed microservices architecture (See paragraph [0045], The API gateway 202 is a building block to work as a gateway for API access.  The API gateway 202 could work to dispatch the API requests to other microservices); initiating, The authorization configurations series creator 303 creates the authorization configurations plan from the use case based authorization configurations 108); and  18115846.01 routing, by the API gateway, the client API request to a target microservice of the application, in response to the whitelisting validation operation determining that the client API request is permitted (See paragraph [0045]).  

5d. 	As per claim 11, Nakagoe et al teaches the claimed invention as described above.  Furthermore, Nakagoe et al wherein initiating the whitelisting validation operation comprises sending, by the API gateway, the client API request to a centralized whitelisting validation service (See paragraph [0060-0061]).  

e. 	A server node, comprising:  15at least one processor; and system memory configured to store program code, wherein the program code is executable by the at least one processor to instantiate an application programming interface (API) gateway, wherein the API gateway is configured to: receive a client API request to access an application comprising a distributed microservices 20architecture (See paragraph [0045], The API gateway 202 is a building block to work as a gateway for API access.  The API gateway 202 could work to dispatch the API requests to other microservices); initiate a whitelisting validation operation determine if the client API request is permitted, wherein the whitelisting validation operation comprises The authorization configurations series creator 303 creates the authorization configurations plan from the use case based authorization configurations 108); and route the client API request to a target microservice of the application, in response to the whitelisting validation operation determining that the client API request is permitted (See paragraph [0045]).  

f. 	As per claim 20, Nakagoe et al teaches the claimed invention as described above.  Furthermore, Nakagoe et al The server node of claim 19, wherein the API gateway is configured to initiate the 30whitelisting validation operation by sending the client API request to a centralized whitelisting validation service

Allowable Subject Matter
4.	Claims 3-9, 12-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2016/0124742 to Rangasamy et al teaches Microservice-Based Application Development Framework.

U.S. Publication No. 2019/0020665 to Surcoug et al teaches securing Micro-Services.
U.S. Publication No. 2020/0272912 to Chacko et al teaches System for Allowing A Secure Access to A Microservice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444